Citation Nr: 0939845	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip disability, 
to include as secondary to the service-connected disability 
of left distal tibia fracture with left knee sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision, which 
denied a claim for service connection for avascular necrosis 
of the right hip as secondary to degenerative joint disease 
of the left hip and distal tibia fracture with left knee 
sprain.  

The Board notes that the Veteran's claim for service 
connection for avascular necrosis of the right hip was denied 
in April 2004, September 2004, and October 2004 rating 
decisions.  However, as it appears the Veteran submitted a 
notice of disagreement (NOD) with respect to this issue in 
January 2005, within 1 year after the initial denial of his 
claim for this disability, the Board will characterize this 
issue as a claim for entitlement to service connection, as 
opposed to an application to reopen a previously denied claim 
for service connection.  

The Board notes that the Veteran indicated in a July 2009 
statement that he is requesting entitlement to service 
connection for a right hip disability, not for avascular 
necrosis.  However, in a statement submitted in October 2004, 
the Veteran stated that "[i]t is apparent that I suffered 
from [a]vascular [n]ecrosis and [d]egenerative [j]oint 
[d]isease of both the left and right hips and that the fall I 
sustained in January 2003 caused damage to both hips."  In 
any event, the Board notes that all diagnosed right hip 
disabilities, to include both avascular necrosis and 
degenerative joint disease, will be considered in the 
discussion below.  

The Board notes that a statement of the case (SOC) was issued 
in February 2005 regarding a claim for an increased 
evaluation for service-connected residuals, chip fracture, 
left distal tibia with sprain of the left knee.  However, as 
the Veteran did not submit a VA Form 9 Appeal with regard to 
this issue or indicate that he wanted to appeal this issue, 
this claim is not currently on appeal before the Board.
  



FINDING OF FACT

The Veteran's right hip disability is not shown by the most 
probative evidence of record to be etiologically related to 
service or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's right hip disability was not incurred in or 
aggravated by active military service, may not be presumed to 
have been incurred in or aggravated by service, and is not 
proximately due to or the result of any service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in January 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  The Board notes that this letter outlined the 
requirements for establishing service connection on a 
secondary basis only, as opposed to on a direct basis.  
However, as the Veteran has never asserted that he injured 
his right hip on active duty, nor is there evidence of such, 
the Board finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All available records identified by the Veteran as relating 
to this claim have been obtained, to the extent possible.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claim, and VA has fulfilled its 
duty to assist.  

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination in January 2004.  
The examiner reviewed the claims file and examined the 
Veteran.  More recently, a Veterans Health Administration 
(VHA) opinion was rendered in May 2009.  The physician who 
rendered the May 2009 opinion reviewed the claims file and 
specifically noted the other relevant medical evidence of 
record.  The Board finds these reports and opinions to be 
thorough and complete.  Therefore, the Board finds these 
reports and opinion are sufficient upon which to base a 
decision with regard to this claim.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2009).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

The Veteran is seeking entitlement to service connection for 
a right hip disability, to include as secondary to 
degenerative joint disease of the left hip and left distal 
tibia fracture with left knee sprain.  Specifically, he 
asserted that his service-connected disabilities caused him 
to fall in 2003, and that this fall either caused or 
aggravated his right hip disability.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of a right hip 
condition.  The Veteran is currently service-connected for 
residuals chip fracture of the left distal tibia with sprain 
of the left knee, and status post left total hip replacement 
arthroplasty, previously evaluated as degenerative joint 
disease of the left hip.   

In January 2004, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file.  He noted the Veteran's 
medical history, to include his in-service medical history.  
The Veteran reported a history of falling in January 2003 in 
his yard after his left ankle gave way, resulting in left 
groin pain.  His right hip pain began approximately 6 months 
prior to this examination, which the Veteran indicated he 
felt was a result of favoring his left leg.  Upon examination 
of the Veteran, the examiner diagnosed him with bilateral 
avascular necrosis.  The examiner noted that the Veteran's 
January 2003 fall "more likely than not initiated his 
symptoms of avascular necrosis" in the left hip but "did 
not cause the avascular necrosis" of the left hip.  The 
examiner went on to note that trauma, such as a dislocation 
or severe impact upon the joint, could produce avascular 
necrosis, but there is no such history with regard to this 
Veteran to attribute trauma as a cause of his avascular 
necrosis.  Additionally, he noted that there is no history of 
the use or oral steroids, nor a correlation with alcoholism 
as causes for avascular necrosis.  The examiner further noted 
that, while the Veteran does have an abnormal gait, his gait 
did not cause avascular necrosis to occur in his right hip.  
It is not likely that the Veteran's right knee and right hip 
complaints are the residuals of the service-connected chip 
fracture of the left distal tibia.  The examiner concluded by 
stating that the Veteran's right hip condition is not 
aggravated by his service-connected condition, but rather is 
a progressive condition, which will only continue to worsen.  
The right hip avascular necrosis, as the left, has no 
specific known cause in this Veteran.  The examiner stated 
that the Veteran would have started to have right hip pain 
with radiation of pain toward the right knee even if the left 
tibia and left hip condition did not exist.  He further 
stated that the right hip is not made worse by the left tibia 
or the left hip, but rather is the result of progressive 
avascular necrosis. 

In a January 2004 private treatment record from Dr. F.M., 
M.D., the Veteran was diagnosed with severe degenerative 
arthritis secondary to avascular necrosis of the hips. 
        
In a June 2004 private treatment record, Dr. F.M., M.D. noted 
that the Veteran reported no problems with his hips until his 
fall in January 2003.  This physician further noted that 
avascular necrosis "certainly can be related to injuries and 
this may have been the etiology of his avascular necrosis."  

In December 2004, the Veteran was seen for a follow-up for 
bilateral total knee replacement arthroplasties by this same 
physician.  The physician stated that there is no evidence of 
any hip problems prior to the January 2003 fall injury.  The 
Veteran reported that his ankle gave out and he did the 
splits, and both hips shortly thereafter started giving him 
discomfort.  It was subsequent to that he was noted to have 
avascular necrosis and this rapidly progressed and resulted 
in the need for bilateral total hip replacement surgery.  He 
opined that the fall the Veteran sustained in 2003 is more 
likely than not related to the damage he got in both hips.  

In a May 2005 private treatment record from this same 
physician, the Veteran was diagnosed with bilateral hip 
trochanteric bursitis.

In May 2009, upon request from the Board, a VHA opinion was 
rendered.  The Chief of the Orthopedics Section of the 
Southeast Louisiana Veterans Healthcare System reviewed the 
claims file and determined that it is less likely that the 
Veteran's avascular necrosis of the right hip, or any other 
right hip condition, was caused by the fall in 2003.  He 
further determined that it is less likely that the Veteran's 
avascular necrosis of the right hip, or any other right hip 
condition, was aggravated by the fall of 2003.  He continued 
on to opine that it is less likely that the Veteran's 
avascular necrosis was otherwise caused or aggravated by any 
of the Veteran's service-connected disabilities, to include 
his service-connected residual hip fracture of the left 
distal tibia with sprain of the left knee, or service-
connected status post left total hip replacement 
arthroplasty, previously evaluated as degenerative joint 
disease of the left hip.  The physician stated that he 
disagreed with the opinions rendered by Dr. F.M. in June and 
December of 2004 that the Veteran's 2003 fall in which he 
sustained "splits" resulted in development of avascular 
necrosis or aggravation of pre-existing avascular necrosis.  
He stated that, in his opinion, doing a split of the hip is 
not significant enough trauma to result in a displation of 
blood supply to the hips.  The trauma that usually results in 
compromise of blood supply to the hip(s) is a fracture of the 
femoral neck, especially when that fracture is displaced, 
dislocation of the hip or fracture dislocation of the hip.  
He further stated that he completely agrees with the January 
2004 VA opinion.  He opined that, given that the Veteran has 
no predisposing fractures, i.e. history of significant/severe 
trauma to either hip, steroid or alcohol use, genetic 
conditions that predisposes to development of avascular 
necrosis (sickle cell disease, Gaucher's, dysbaric phenomena, 
familial thrombophilia, systemic lupus, inflammatory bone 
disease, organ transplant) on review of the records 
forwarded, the Veteran's hip avascular necrosis is not 
related to his service-connected injuries of hip fracture 
distal left tibia and left knee sprain.  The Veteran's hip 
avascular necrosis development comes under the heading of 
idiopathic etiology.  

With respect to granting service connection on a direct basis 
for avascular necrosis of the right hip, the Board notes that 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no medical evidence of record 
reflecting that the Veteran had avascular necrosis of the 
right hip in service, and no competent medical opinion has 
related his current avascular necrosis of the right hip 
directly to his active duty service.  Furthermore, the 
Veteran has never asserted that he injured his right hip 
during active duty service.  Thus, service connection for 
avascular necrosis of the right hip cannot be granted on a 
direct basis.  See Hickson, supra. 

With respect to granting service connection for avascular 
necrosis of the right hip on a secondary basis, the Board 
notes that the claims file contains conflicting opinions 
regarding the etiology of the Veteran's avascular necrosis of 
the right hip.  The Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

With respect to the May 2009 VHA opinion, the Board notes 
that the physician who rendered this opinion is the Chief of 
the Orthopedics Section of the Southeast Louisiana Veterans 
Healthcare System. This physician completed a thorough review 
of the claims file and offered a detailed rationale for his 
opinions, indicating that the Veteran's report of doing a 
split of the hip in the 2003 fall would not be significant 
enough trauma to result in a displation of blood supply to 
the hips.  Additionally, this physician specifically 
addressed why he disagreed with the opinions rendered by Dr. 
F.M., M.D.  Furthermore, the May 2009 opinion is essentially 
supported by the January 2004 VA opinion, which was also 
based on a complete review of the claims file and supported 
by a detailed rationale.  As such, the Board finds the May 
2009 VHA opinion to be the most probative opinion of record 
with regard to this matter. 

With respect to the June 2004 opinion of Dr. F.M., M.D., this 
physician indicated that avascular necrosis "certainly can 
be related to injuries and this may have been the etiology of 
[the Veteran's] avascular necrosis."  The Board finds the 
terminology "can be" and "may have been" to be 
speculative.  This is not sufficient to raise a reasonable 
doubt.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the appellant may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  
Furthermore, the physician offered essentially no rationale 
for his opinion.  As such, this opinion is not probative with 
respect to the matter on appeal.  

With respect to the December 2004 opinion from this same 
physician, again, the Board notes that this physician again 
did not offer a detailed rationale for his opinion.  As noted 
above, the May 2009 VHA opinion addressed specifically the 
causes of avascular necrosis and the likelihood that 
avascular necrosis could have been caused by the Veteran 
doing a split of the hip.  The physician who rendered the 
December 2004 opinion merely noted that the Veteran first 
reported hip problems following a 2003 injury in which he did 
the splits and, therefore, his problems are more likely than 
not caused by this injury.  The physician did not discuss 
specifically how avascular necrosis is caused.  As such, the 
Board finds this opinion to be conclusory and unsupported by 
a rationale.  The Board does not find this opinion to be 
probative with respect to the matter on appeal.  

Therefore, as the most probative medical opinion of record 
has specifically stated that it is less likely that the 
Veteran's avascular necrosis of the right hip was caused or 
aggravated by the fall in 2003, and it is less likely that 
the Veteran's avascular necrosis was otherwise caused or 
aggravated by any of the Veteran's service-connected 
disabilities, to include his service-connected residual hip 
fracture of the left distal tibia with sprain of the left 
knee, or service-connected status post left total hip 
replacement arthroplasty, previously evaluated as 
degenerative joint disease of the left hip, the Board finds 
that service connection cannot be granted on a secondary 
basis for avascular necrosis of the right hip.

With respect to granting service connection for degenerative 
joint disease of the right hip, the Board notes that there is 
no medical evidence indicating that the Veteran had arthritis 
of the right hip to a compensable degree within one year of 
discharge from active duty, nor has the Veteran asserted that 
he had a right hip disability of any kind within one year of 
discharge from active duty.  Thus, service connection for 
degenerative joint disease of the right hip cannot be granted 
on a presumptive basis.  

With respect to granting service connection for degenerative 
joint disease of the right hip on a direct basis, the Board 
notes that regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no medical evidence of 
record reflecting that the Veteran had degenerative joint 
disease of the right hip in service, and no competent medical 
opinion has related his current degenerative joint disease of 
the right hip directly to his active duty service.  
Furthermore, the Veteran has never asserted that he injured 
his right hip during active duty service.  Thus, service 
connection for degenerative joint disease of the right hip 
cannot be granted on a direct basis.  See Hickson, supra. 

With respect to granting service connection for degenerative 
joint disease of the right hip on a secondary basis, the 
Board notes that VA x-rays reports from October 2003 revealed 
the Veteran to have degenerative changes with a partial 
subluxation of the right femoral head.  In the January 2004 
private treatment record from Dr. F.M., M.D., the Veteran was 
diagnosed with severe degenerative arthritis secondary to 
avascular necrosis of the hips.  This physician furthered 
noted in a December 2004 private treatment record that the 
Veteran underwent bilateral total knee replacement 
arthroplasties for severe avascular necrosis of the hips 
related and subsequent osteoarthritis of his hips.  The 
claims file contains no conflicting medical opinions 
indicating that the Veteran's degenerative joint disease of 
the right hip is not secondary to his avascular necrosis or 
is secondary to any other service-connected disability.  
Therefore, as the claims file contains no medical evidence 
indicating that the Veteran's degenerative joint disease of 
the right hip was caused or aggravated by a service-connected 
disability or was the result of a 2003 fall caused by his 
service-connected disabilities, and, in fact, the only 
medical opinion of record on the etiology of the degenerative 
joint disease reflects that it developed secondary to his 
avascular necrosis of the hips, service connection for 
degenerative joint disease of the right hip cannot be granted 
on a secondary basis.
. 
The Board also notes that the Veteran was diagnosed with 
bilateral hip trochanteric bursitis in a May 2005 private 
treatment record from Dr. F.M., M.D.  Currently, there is no 
medical evidence of record reflecting that the Veteran had 
right hip trochanteric bursitis in service, and no competent 
medical opinion has related right hip trochanteric bursitis 
directly to his active duty service.  Furthermore, the 
Veteran has never asserted that he injured his right hip 
during active duty service.  Thus, service connection for 
right hip trochanteric bursitis cannot be granted on a direct 
basis.  See Hickson, supra. 

With respect to granting service connection for right hip 
trochanteric bursitis on a secondary basis, no medical 
opinion of record has indicated that right hip trochanteric 
bursitis was caused or aggravated by a service-connected 
disability or was the result of a 2003 fall caused by the 
Veteran's service-connected disabilities.  In fact, as noted, 
the May 2009 VHA opinion, which was based on a complete 
review of the claims file to include the May 2005 private 
treatment record and supported by a detailed rationale, 
specifically indicated that it is less likely that the 
Veteran's avascular necrosis of the right hip, or any other 
right hip condition, was caused or aggravated by the fall in 
2003, service connection cannot be granted for right hip 
trochanteric bursitis on a secondary basis. 

The Board notes the assertion in the August 2009 Informal 
Hearing Presentation that the physician who rendered the May 
2009 VHA opinion did not address the issue of whether the 
Veteran's service-connected conditions could have caused or 
aggravated the Veteran's hip avascular necrosis.  However, 
the Board finds that this physician clearly stated that it is 
less likely that the Veteran's avascular necrosis was 
otherwise caused or aggravated by any of the Veteran's 
service-connected disabilities.  

The Board acknowledges the Veteran's contentions that he has 
a right hip disability as the result of a January 2003 fall 
caused by his service-connected disabilities.  However, the 
most probative medical evidence of record does not support 
this contention.  The Veteran can attest to factual matters 
of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, his reports 
as to the date of onset and history of symptomatology are of 
some probative value.  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the Board finds his lay assertions to be far 
less probative than the findings and conclusions of the VA 
health care specialists discussed above, who concluded that 
it was less likely that his right hip disabilities are 
related to his service-connected disabilities, to include the 
fall in January 2003. 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right hip disability, and the 
benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to the service-connected disability 
of left distal tibia fracture with left knee sprain is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


